
	
		II
		112th CONGRESS
		1st Session
		S. 1476
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Hatch (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reduce the size of the Federal workforce and Federal
		  employee costs relating to pay, bonuses, and travel expenses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Workforce Reduction and
			 Reform Act of 2011.
		2.Freeze on pay
			 and bonuses of Federal employees
			(a)Extension of
			 pay freeze for Federal employees to 3 yearsSection 147 of the Continuing
			 Appropriations Act, 2011 (Public Law 111–242) is amended—
				(1)in subsection
			 (b)(1), by striking December 31, 2012 and inserting
			 December 31, 2014; and
				(2)in subsection (c), by striking
			 December 31, 2012 and inserting December 31,
			 2014.
				(b)3-Year freeze
			 on bonuses
				(1)DefinitionsIn
			 this subsection—
					(A)the term
			 agency has the meaning given under section 4501(1) of title 5,
			 United States Code; and
					(B)the term
			 employee has the meaning given under section 4501(2) of title 5,
			 United States Code.
					(2)Freeze on
			 bonusesNotwithstanding any other provision of law, during each
			 of fiscal years 2012, 2013, and 2014, no agency may pay any bonus (including
			 any recruitment or retention bonus) or any cash award (including any
			 performance-based cash award under section 4505a of title 5, United States
			 Code, or any similar provision of law) to any employee.
				3.Reduction in
			 Federal workforce
			(a)DefinitionsIn
			 this section—
				(1)the term
			 agency means an Executive agency as defined under section 105 of
			 title 5, United States Code, excluding the Government Accountability
			 Office;
				(2)the term
			 Federal employee means an employee as defined under section 2105
			 of title 5, United States Code; and
				(3)the term
			 total number of Federal employees means the total number of
			 Federal employees in all agencies.
				(b)LimitationThe
			 President, through the Office of Management and Budget (in consultation with
			 the Office of Personnel Management), shall take appropriate measures to ensure
			 that, effective beginning in fiscal year 2022, the total number of Federal
			 employees shall not exceed 85 percent of the total number of Federal employees
			 on September 30, 2011.
			(c)Monitoring and
			 notificationThe Office of Management and Budget (in consultation
			 with the Office of Personnel Management)—
				(1)shall continuously
			 monitor all agencies and make a determination, as of September 30, 2011, and
			 the last day of each quarter of each fiscal year beginning thereafter, as to
			 whether or not the total number of Federal employees exceeds the maximum number
			 allowable under subsection (b); and
				(2)whenever a
			 determination under paragraph (1) is made that the total number of Federal
			 employees exceeds the maximum number allowable under subsection (b), shall
			 provide written notice to that effect to the President and Congress within 14
			 days after the last day of the quarter to which such determination
			 relates.
				(d)ComplianceWhenever,
			 with respect to the quarter ending on September 30, 2021, or any subsequent
			 quarter, the Office of Management and Budget provides written notice under
			 subsection (c)(2) that the total number of Federal employees exceeds the
			 maximum number allowable under subsection (b), no agency may thereafter appoint
			 any employee to fill any vacancy within such agency until the Office of
			 Management and Budget provides written notice to the President and Congress of
			 a determination under subsection (c)(1) that the total number of Federal
			 employees no longer exceeds the maximum number allowable under subsection (b).
			 Any notice under the preceding sentence shall be provided within 14 days after
			 the last day of the quarter to which the determination relates.
			(e)WaiverThis
			 section may be waived upon a determination by the President that—
				(1)the existence of a
			 state of war or other national security concern so requires; or
				(2)the existence of
			 an extraordinary emergency threatening life, health, public safety, property,
			 or the environment so requires.
				(f)Counting
			 ruleFor purposes of this section, any determination of the
			 number of employees in an agency shall be expressed on a full-time equivalent
			 basis.
			(g)Limitation on
			 procurement of service contractsThe President, through the
			 Office of Management and Budget (in consultation with the Office of Personnel
			 Management), shall take appropriate measures to ensure that there is no
			 increase in the procurement of service contracts by reason of the enactment of
			 this section, except in cases in which a cost comparison demonstrates that such
			 contracts would be to the financial advantage of the Government.
			(h)RegulationsAny
			 regulations necessary to carry out this section may be prescribed by the
			 President or his designee.
			4.Reduction in
			 contract employees
			(a)DefinitionsIn
			 this section, the term agency means an Executive agency as defined
			 under section 105 of title 5, United States Code, excluding the Government
			 Accountability Office.
			(b)LimitationThe
			 President, through the Office of Management and Budget (in consultation with
			 the Office of Personnel Management), shall take appropriate measures to ensure
			 that, effective beginning in fiscal year 2022, the total number of contract
			 employees shall not exceed 85 percent of the total number of contract employees
			 on September 30, 2011.
			(c)Monitoring and
			 notificationThe Office of Management and Budget (in consultation
			 with the Office of Personnel Management)—
				(1)shall
			 continuously monitor all agencies and make a determination, as of September 30,
			 2011, and the last day of each quarter of each fiscal year beginning
			 thereafter, as to whether or not the total number of contract employees exceeds
			 the maximum number allowable under subsection (b); and
				(2)whenever a
			 determination under paragraph (1) is made that the total number of contract
			 employees exceeds the maximum number allowable under subsection (b), shall
			 provide written notice to that effect to the President and Congress within 14
			 days after the last day of the quarter to which such determination
			 relates.
				(d)ComplianceWhenever,
			 with respect to the quarter ending on September 30, 2021, or any subsequent
			 quarter, the Office of Management and Budget provides written notice under
			 subsection (c)(2) that the total number of contract employees exceeds the
			 maximum number allowable under subsection (b), no agency may thereafter appoint
			 any employee to fill any vacancy within such agency until the Office of
			 Management and Budget provides written notice to the President and Congress of
			 a determination under subsection (c)(1) that the total number of contract
			 employees no longer exceeds the maximum number allowable under subsection (b).
			 Any notice under the preceding sentence shall be provided within 14 days after
			 the last day of the quarter to which the determination relates.
			(e)WaiverThis
			 section may be waived upon a determination by the President that—
				(1)the existence of
			 a state of war or other national security concern so requires; or
				(2)the existence of
			 an extraordinary emergency threatening life, health, public safety, property,
			 or the environment so requires.
				(f)Counting
			 ruleFor purposes of this section, any determination of the
			 number of contact employees shall be expressed on a full-time equivalent
			 basis.
			(g)RegulationsAny
			 regulations necessary to carry out this section may be prescribed by the
			 President or his designee.
			5.Limitation of
			 Government travel costs
			(a)DefinitionIn
			 this section, the term agency—
				(1)has the meaning
			 given under section 5701(1) of title 5, United States Code; and
				(2)does not include
			 the Department of Defense.
				(b)Limitation
				(1)In
			 GeneralNotwithstanding any other provision of law, the total
			 amount which is paid or reimbursed by an agency under subchapter I of chapter
			 57 of title 5, United States Code (relating to travel and subsistence expenses;
			 mileage allowances for official travel by Federal employees) may not—
					(A)for each of
			 fiscal years 2012 and 2013, exceed 50 percent of the total amount so paid or
			 reimbursed by such agency for fiscal year 2011; and
					(B)for fiscal year
			 2014, exceed 25 percent of the total amount so paid or reimbursed by such
			 agency for fiscal year 2011.
					(2)ExceptionsFor
			 purposes of carrying out paragraph (1), there shall not be taken into account
			 the amounts paid or reimbursed for—
					(A)any subsistence
			 or travel expenses for threatened law enforcement personnel, as described in
			 section 5706a of title 5, United States Code; or
					(B)any other
			 expenses for which an exception is established under paragraph (3) for reasons
			 relating to national security or public safety.
					(3)RegulationsAny
			 regulations necessary to carry out this subsection shall, in consultation with
			 the Director of the Office of Management and Budget, be prescribed by the same
			 respective authorities as are responsible for prescribing regulations under
			 section 5707 of title 5, United States Code.
				(c)Reserve travel
			 amount
				(1)DefinitionIn
			 this subsection, the term reserve travel amount means an amount
			 equal to 10 percent of the total amount of appropriations made available to an
			 agency in any fiscal year for purposes of payment or reimbursement by that
			 agency under subchapter I of chapter 57 of title 5, United States Code
			 (relating to travel and subsistence expenses; mileage allowances for official
			 travel by Federal employees).
				(2)RequirementFor
			 each of fiscal years 2012 through 2014, each agency shall have a reserve travel
			 amount available for expenditure or obligation on September 1 of each such
			 fiscal year for purposes of payment or reimbursement by that agency under
			 subchapter I of chapter 57 of title 5, United States Code (relating to travel
			 and subsistence expenses; mileage allowances for official travel by Federal
			 employees).
				
